         Case 3:21-cv-00279-JWD-RLB            Document 22       06/29/21 Page 1 of 9




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

 BOBBY SNEED
                                                   CIVIL ACTION
 VERSUS
                                                   NO. 21-279-JWD-RLB
 FRANCIS ABBOT, ET AL.

                                    RULING AND ORDER

        This matter comes before the Court on the Motion to Stay Discovery and Reset Deadlines

(“Motion to Stay”) (Doc. 11) filed by Defendant Francis Abbot (“Abbot”), Executive Director of

the Louisiana Committee on Parole (“Committee”). The Committee also joined in this motion,

but they were thereafter dismissed as a defendant by the filing of the First Amended Complaint

(“FAC”) (Doc. 12). The other defendants—Tony Marabella, Sheryl Ranatza, Jim Wise, Pearl

Wise, and Alvin Roche, Jr., all of whom are alleged to be members of the Committee, (Id. ¶¶ 6–

10)—do not join in this motion. Plaintiff Bobby Sneed (“Plaintiff”) opposes the motion. (Doc.

14.) No reply was filed. Oral argument is not necessary. The Court has carefully considered the

law, the facts in the record, and the arguments and submissions of the parties and is prepared to

rule. For the following reasons, the Motion to Stay is granted in part and denied in part.

   I.      Factual and Procedural Background

        This is a parole case. In short, Plaintiff alleges that he was granted parole after serving

nearly half a century in prison, but, shortly before he was to be released, he had a medical

emergency that caused him to collapse and be rushed to the hospital. (FAC ¶¶ 13–22, Doc. 12.)

According to the FAC, defendants and others falsely claimed that this emergency was caused by

Plaintiff’s taking of illegal drugs, and defendants used this as an excuse to engage in further sham
         Case 3:21-cv-00279-JWD-RLB             Document 22        06/29/21 Page 2 of 9




parole proceedings that ultimately culminated in Plaintiff’s parole being revoked or “rescinded.”

(Id. ¶¶ 18–44.)

        Plaintiff originally filed suit alleging a violation of his right to procedural due process, a

violation of state law by “rescinding” parole contrary to law, retaliation in violation of the First

Amendment, and “vindictiveness.” (Compl. ¶¶ 71–97, Doc. 1.) Plaintiff also filed a preliminary

injunction seeking to “enjoin enforcement and implementation of Defendants’ May 7, 2021 (or

May 10, 2021) order stripping Mr. Sneed of parole, and enjoin the practices described” in the

Plaintiff’s Complaint and motion. (Doc. 4 at 1.)

        Abbott and the Committee responded to the original complaint with a motion to dismiss

under Federal Rule of Civil Procedure 12(b)(1) and 12(b)(6) (“MTD I”). (Doc. 10.) In it, they

asserted, inter alia, the Committee’s sovereign immunity. (Id.) Abbott and the Committee also

filed the instant Motion to Stay. (Doc. 11.)

        In response, Plaintiff filed the FAC. (Doc. 12.) Again, Plaintiff dropped the Committee as

a Defendant, added the Committee members, and removed the state law claim. (See FAC ¶¶ 4–10,

76–98, Doc. 12.) Plaintiff also filed a second motion for preliminary injunction seeking the same

relief. (Doc. 13.)

        All defendants then moved to dismiss under Rule 12(b)(6) (“MTD II”). (Doc. 16.)

Defendants urge (1) that all of Plaintiff’s claims are barred by the Heck doctrine set forth in Heck

v. Humphrey, 512 U.S. 477 (1994); (2) Plaintiff has no “ ‘constitutionally protected liberty interest’

as to the Committee’s discretionary decisions to grant or rescind parole”; and (3) for a number of

reasons, Plaintiff has no retaliation or vindictiveness claim. (MTD II ¶¶ 2–5, Doc. 16.) Thus,

neither sovereign nor qualified immunity has been asserted. (See MTD II, Doc. 16.) Plaintiff

opposes the motion, (Doc. 18), and Defendants have filed a reply, (Doc. 20).



                                                   2
           Case 3:21-cv-00279-JWD-RLB             Document 22        06/29/21 Page 3 of 9




    II.       Discussion

              A. Parties’ Arguments

          Abbott urges that he “should be shielded from any further discovery burdens until the

issues of sovereign immunity, the Heck doctrine, and Plaintiff’s failure to state a claim have been

resolved.” (Doc. 11-1 at 1.) Abbott cites Fifth Circuit precedent which purportedly recognizes an

immune defendant’s right to be free from discovery. (Id. at 2 (citation omitted).) Abbott further

argues that the Court should wait until resolution of the pending motion to dismiss before any

discovery takes place, as the granting of said motion could eliminate the need for discovery. (Id.)

          Plaintiff responds that Abbott “seek[s] to be rewarded for past dilatory tactics with an order

staying discovery.” (Doc. 14 at 1.) Plaintiff tried to have a Rule 26 conference, and the Court

ordered the parties to conduct this conference (Id. at 1–2 (citing Doc. 8).) Defendant canceled at

the last minute, agreed to a make-up conference, failed to appear again, and then refused to respond

to any telephone or email messages. (Id. at 2.) Turning to the merits, Plaintiff argues that parties

must conduct a scheduling conference “as soon as practicable,” and the pendency of a Rule 12

motion does not eliminate this requirement. (Id.) Plaintiff concludes:

                 Defendants’ actions have imposed a unilateral stay on this litigation
                 and precluded Plaintiff from moving forward with discovery and the
                 prosecution of this matter, stalling preliminary injunctive relief.
                 Such behavior should not be rewarded.

(Id. at 3.)

              B. Applicable Law

          “The district court has ‘broad discretion and inherent power to stay discovery until

preliminary questions that may dispose of the case are determined.’ ” Fujita v. United States, 416

F. App'x 400, 402 (5th Cir. 2011) (quoting Petrus v. Bowen, 833 F.2d 581, 583 (5th Cir. 1987)).

“For example, under Federal Rule of Civil Procedure 26(c), the court may stay discovery for ‘good

                                                    3
         Case 3:21-cv-00279-JWD-RLB              Document 22       06/29/21 Page 4 of 9




cause,’ such as a finding that further discovery will impose undue burden or expense without aiding

the resolution of the dispositive motions.” Id. (citing Landry v. Air Line Pilots Ass'n Int'l AFL–

CIO, 901 F.2d 404, 435–36 (5th Cir. 1990); 6 James W. Moore et al., Moore's Federal Practice §

26.105[3][c] (3d ed. 2010)). “The burden is upon the movant to show the necessity of its issuance,

which contemplates a particular and specific demonstration of fact as distinguished from

stereotyped and conclusory statements.” Martin v. Roy, No. 20-339, 2021 WL 890582, at *2 (M.D.

La. Mar. 9, 2021) (quoting United States v. Garrett, 571 F.2d 1323, n.3 (5th Cir. 1978)). The

decision to stay discovery is within the sound discretion of the district court. See Fujita, 416 F.

App'x at 402 (stating that district court’s decision is reviewed for abuse of discretion).

       Thus, for example, in Petrus, the Fifth Circuit held that “the district court properly deferred

discovery while deciding whether the defendants were proper parties to the action.” 833 F.2d at

583. The appellate court explained, “[n]othing that Petrus could have learned through discovery

could have affected the resolution of the defendants' 12(b)(6) motion.” Id.

       Likewise, in Shugart v. Hoover, No. 17-633, 2018 WL 4600308 (E.D. Tex. Jan. 26, 2018),

the magistrate judge granted defendants’ motions to stay discovery following a report and

recommendation that found that “all of Plaintiff's claims are barred either by Eleventh Amendment

or prosecutorial immunity, the statute of limitations, or Plaintiff's inability to prove his conviction

has been overturned or reversed (Heck or Peeler doctrines).” Id. at *13. The magistrate judge

explained:

               The Court grants [defendants’ motions to abate discovery], and stays
               discovery pending the District Court's consideration of the instant
               report and recommendation. Von Drake v. Nat'l Broad. Co., No. 3-
               04-CV-0652R, 2004 WL 1144142, at *1 (N.D. Tex. May 20, 2004)
               ( the court found discovery should be stayed where a review of the
               Rule 12(b)(6) motion showed that defendants had substantial
               arguments in favor of dismissal); see also Landry v. Air Line Pilots
               Ass'n International AFL-CIO, 901 F.2d 404, 436 (5th Cir.), cert.

                                                  4
        Case 3:21-cv-00279-JWD-RLB             Document 22       06/29/21 Page 5 of 9




               denied, 111 S. Ct. 244 (1990) (A stay of discovery may be
               appropriate where the disposition of a motion to dismiss “might
               preclude the need for the discovery altogether thus saving time and
               expense.”); Nankivil v. Lockheed Martin Corporation, 216 F.R.D.
               689 (M.D. Fla. 2003), aff'd, 87 F. App'x 713, 2003 WL 22669331
               (11th Cir. Oct. 23, 2003), cert. denied, 2004 WL 540542 (U.S. May
               17, 2004) (citing cases) (good cause to stay discovery exists where
               “resolution of preliminary motion may dispose of entire action”).

Id. The report and recommendation was ultimately adopted, and the case was dismissed. Shugart,

No. 17-633, 2018 WL 2454676 (E.D. Tex. June 1, 2018).

       Nevertheless, “while discovery may in a proper case be stayed pending the outcome of a

motion to dismiss, ‘the issuance of a stay is by no means automatic.’ ” Spencer Trask Software &

Info. Servs., LLC v. RPost Int'l Ltd., 206 F.R.D. 367, 368 (S.D.N.Y. 2002) (cited with approval by

Nankivil, 216 F.R.D. at 692, and citing In re WRT Energy Secs. Litig., No. 96 Civ. 3610, 1996 WL

580930, at *1 (S.D.N.Y. Oct.9, 1996) (Keenan, J.); Moran v. Flaherty, No. 92 Civ. 3200, 1992

WL 276913, at *1 (S.D.N.Y. Sept. 25, 1992) (“[D]iscovery should not be routinely stayed simply

on the basis that a motion to dismiss has been filed.”); In re Chase Manhattan Corp. Secs. Litig.,

No. 90 Civ. 6092, 1991 WL 79432, at *1 (S.D.N.Y. May 7, 1991) (same)). “Two related factors a

court may consider in deciding a motion for a stay of discovery are the breadth of discovery sought

and the burden of responding to it.” Id. (citing Anti–Monopoly, Inc. v. Hasbro, Inc., No. 94-2120,

1996 WL 101277, at *3 (S.D.N.Y. Mar. 7, 1996)). “Finally, a court should also consider the

strength of the dispositive motion that is the basis of the discovery stay application.” Id. (citing

Gandler v. Nazarov, No. 94 Civ. 2272, 1994 WL 702004, at *4 (S.D.N.Y. Dec. 14, 1994) (stay of

discovery should be granted where motion to dismiss “is potentially dispositive, and appears to be

not unfounded in the law.”).

       Thus, in Spencer, the Court stayed discovery. 206 F.R.D. at 368. While the Court could

not “attempt to predict the outcome of the motion to dismiss,” especially since no opposition had

                                                 5
         Case 3:21-cv-00279-JWD-RLB              Document 22       06/29/21 Page 6 of 9




been seen, “based on the papers submitted and upon oral argument from counsel, the Court notes

at this preliminary stage that defendants do appear to have substantial arguments for dismissal of

many, if not all, of the claims asserted in this lawsuit.” Id. Further, though plaintiffs claimed that

the discovery was not overly broad or substantially burdensome, the Court found “otherwise and

believe[d] that the expense and possible injury to the success of defendants' current contractual

negotiations are great.” Id. The Court noted that one party wanted to depose the Deputy Postmaster

General of the U.S. Postal Service, with whom defendant was in discussions concerning a new

email venture, and that, according to the defendant, “the issuance of a subpoena at this stage in

their ‘delicate’ negotiations could irreparably damage the success of the venture.” Id. at 368 n.1.

Additionally, “the Court intend[ed] to decide the motion expeditiously and thus the stay will

neither unnecessarily delay the action nor prejudice the plaintiffs thereby.” Id. at 368. The court

explained, “[a] stay pending determination of a dispositive motion that potentially eliminates the

entire action will neither substantially nor unduly delay the action, should it continue.” Id. (quoting

Rivera v. Heyman, No. 96 Civ. 4489, 1997 WL 86394, at *1 (S.D.N.Y. Feb.27, 1997)). The court

concluded that, “at this point in the litigation, proceeding with discovery while the motion to

dismiss is pending would unnecessarily drain the parties' resources.” Id.

           C. Analysis

       Having carefully considered the matter, the Court will grant the motion in part and deny it

in part. Again, “the district court has broad discretion and inherent power to stay discovery until

preliminary questions that may dispose of the case are determined.” Fujita, 416 F. App'x at 402

(cleaned up). As the authority cited above in Shugart and Spencer recognize, the Court may stay

discovery where a defendant has made “substantial arguments in favor of dismissal” and where

resolution of a preliminary motion might resolve the case entirely. See Shugart, 2018 WL 4600308,



                                                  6
           Case 3:21-cv-00279-JWD-RLB            Document 22        06/29/21 Page 7 of 9




at *13 (citations omitted); Spencer, 206 F.R.D. at 368. While the Court makes no ruling at this

time on the MTD II, the Court does believe the motion raises strong arguments on Heck that appear

to be a close call. Thus, most discovery in this case should be stayed pending the outcome of this

ruling.

          Further, again, “[g]ood cause may be shown where a party has filed a dispositive motion,

the stay is for a short period of time, and the opposing party will not be prejudiced by the stay.”

Spencer, 206 F.R.D. at 368 (citation omitted). Here, a short stay of discovery pending the

resolution of the MTD II—which must already be done on an expedited basis given the pending

motion for preliminary injunction—will not prejudice Plaintiff. Ultimately, if plaintiff cannot state

a viable claim, the case will be dismissed; if the motion is denied, discovery for the preliminary

injunction motion will be granted on an expedited basis.

          However, the Court narrows its ruling in two respects. “Two related factors a court may

consider in deciding a motion for a stay of discovery are the breadth of discovery sought and the

burden of responding to it.” Spencer, 206 F.R.D. at 368 (citation omitted). Here, Plaintiff seeks

primarily a Rule 26(f) conference. (See Doc. 14.) As Plaintiff suggests, “[t]he obligation to

participate in the planning process is imposed on all parties that have appeared in the case,

including defendants who, because of a pending Rule 12 motion, may not have yet filed an answer

in the case.” Fed. R. Civ. P. 26(f) advisory committee’s note to 1993 amendment. Further, the

rule simply provides:

                 In conferring, the parties must consider the nature and basis of their
                 claims and defenses and the possibilities for promptly settling or
                 resolving the case; make or arrange for the disclosures required by
                 Rule 26(a)(1); discuss any issues about preserving discoverable
                 information; and develop a proposed discovery plan. The attorneys
                 of record and all unrepresented parties that have appeared in the case
                 are jointly responsible for arranging the conference, for attempting
                 in good faith to agree on the proposed discovery plan, and for

                                                   7
          Case 3:21-cv-00279-JWD-RLB                   Document 22           06/29/21 Page 8 of 9




                 submitting to the court within 14 days after the conference a written
                 report outlining the plan. The court may order the parties or
                 attorneys to attend the conference in person.

Fed. R. Civ. P. 26(f)(2). The Court finds that such a conference would be minimally burdensome.

In fact, the Court already ordered the parties to do some of these things at the original status

conference in this matter. (See Doc. 8 at 2.)

        Likewise, Plaintiff’s counsel represented at the June 3, 2021, status conference that

Defense counsel had “pulled together the administrative record of the parole hearing.” Defense

counsel made no effort to correct this representation at the conference. Production of this

administrative record would be minimally burdensome, narrow, and in no way prejudicial to

Defendants. The Court finds that this record should be produced.

        Defense counsel asserted that Defendants have raised “several immunity defenses” and

that discovery would interfere with ongoing Committee business. As to the former, this is simply

not true; sovereign immunity was withdrawn as a defense following the FAC, and Defendants have

not asserted qualified immunity in their MTD II (indeed, the words “qualified immunity” appear

nowhere in this pleading). Thus, Defendants are not entitled to a total stay at this time. Cf. Martin

v. Roy, No. CV 20-339, 2021 WL 890582, at *2 (M.D. La. Mar. 9, 2021) (explaining that, while

“[t]his Court, relying of Fifth Circuit precedent, routinely stays discovery pending resolution of

motions to dismiss raising threshold issues, such as qualified immunity, . . . Defendants have not

raised the issue of qualified immunity in the Motion to Dismiss[,]” but ultimately staying discovery

in part because discovery was intertwined with the motion to dismiss pending before the district

judge and because there was a risk of inconsistent rulings). 1


1
 The Court notes that, if Defendants did assert qualified immunity, they may be entitled to a stay, see Martin, 2021
WL 890582, at *2 (citations omitted), though discovery is sometimes allowed under certain circumstances despite the
assertion of qualified immunity, see Zapata v. Melson, 750 F.3d 481, 484–85 (5th Cir. 2014); see also Tennart v. City
of Baton Rouge, No. 17-179, slip op. at 1–2 (M.D. La. Sept. 9, 2018), ECF No. 172 (deGravelles, J.). Of course, if

                                                         8
            Case 3:21-cv-00279-JWD-RLB                  Document 22           06/29/21 Page 9 of 9




           As to Defendants other argument (that discovery would interfere with Committee

business), the Court finds that Defendant’s position is vague and conclusory. “The burden is upon

the movant to show the necessity of its issuance, which contemplates a particular and specific

demonstration of fact as distinguished from stereotyped and conclusory statements.” Id. (quoting

U.S. v. Garrett, 571 F.2d 1323, n. 3 (5th Cir. 1978)). Here, Defendants fail to specifically identify

how production of an administrative record that has already been compiled would satisfy their

burden of showing “good cause” for a stay. Accordingly, the Court will permit this limited

discovery.

    III.      Conclusion

           Accordingly,

           IT IS ORDERED that the Motion to Stay Discovery and Reset Deadlines (“Motion to

Stay”) (Doc. 11) filed by Defendant Francis Abbot (“Abbot”), Executive Director of the Louisiana

Committee on Parole, is GRANTED IN PART and DENIED IN PART. The motion is DENIED

in that Defendants are required by 12:00 p.m. on July 2, 2021, to engage in a Rule 26(f) conference

and are required, by the same deadline, to produce the administrative record from Plaintiff’s parole

proceeding. In all other respects, the motion is GRANTED, and discovery is stayed pending the

outcome of the Court’s ruling on Defendants’ Motion to Dismiss Pursuant to F.R.C.P. Rule

12(b)(6) (Doc. 16).

           Signed in Baton Rouge, Louisiana, on June 29, 2021.

                                                    S
                                                 JUDGE JOHN W. deGRAVELLES
                                                 UNITED STATES DISTRICT COURT
                                                 MIDDLE DISTRICT OF LOUISIANA

Plaintiff brings claims against Defendants in their official capacities only, then Defendants cannot assert qualified
immunity. See Hall v. Louisiana, 12 F. Supp. 3d 878, 886 (M.D. La. 2014) (“Sharper has alleged claims against Jindal
and Caldwell in their official capacities only. Thus, the doctrine of qualified immunity is inapplicable.”). The FAC is
unclear as to which capacities Defendants are sued, and the Court need not resolve it at this time.

                                                          9
